DETAILED ACTION
This action is responsive to Applicant’s response to restriction/election dated 5/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 4A) in the reply filed on 5/3/2022 is acknowledged. The Examiner agrees that claims 1-18 read on the elected species.

Claim Status
Claims 1-18 are pending.
Claims 19-20 are cancelled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Fig. 8, the label “BS”.  The Examiner believes Applicant intended to reference the “package structure PS” as described in par. [0102] of the instant publication ‘046.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitations: “wherein a cover bar….has a height corresponding to a width of the inlet hole rows” is wholly unclear, since Figs. 5-6 of the instant application appear to show where a height of the cover bar is roughly equivalent to a height of an inlet hole row, not a width.
Additionally, the limitation: “so that the cover bar of each inlet hole cover moves within a half of a row pitch of the inlet hole rows” is wholly unclear. The Examiner interprets the word “pitch” to mean “the distance between any of various things” (Merriam-Webster dictionary) such that it is unclear how a cover bar can move “within a half of a row pitch”.
Similarly to the cover bar for the inlet holes, the same two limitations pertaining to the cover bar for the outlet holes are also regarded as indefinite, for the same reasons as above.
In the interest of compact and expedited prosecution, the Examiner interprets the entire claim to read: “wherein a cover bar of each inlet hole cover extending in the second direction has a height; and wherein a cover bar of each outlet hole cover extending in the second direction has a height.”
 
Regarding claim 11, the limitation: “the cover bar of each inlet hole cover and the cover bar of each outlet hole cover corresponding to each other” renders the scope of the claim unclear. Particularly, the claim does not establish, nor does the Specification describe, how one determines which cover bars “correspond to each other” such that one of ordinary skill in the art would not be reasonably able to ascertain the scope of the claim. 
In the interest of compact and expedited prosecution, the Examiner interprets the claim to read: “wherein a cover bar of each inlet hole cover and a cover bar of each outlet hole cover are capable of being positioned at the same vertical height relative to the bottom of the body, and the inlet hole rows and the corresponding outlet hole rows are configured to be simultaneously closed or opened”.

Regarding claim 12, the limitation: “each of the package structures is arranged at the same height as a corresponding inlet hole row and a corresponding outlet hole row” relates a physical parameter of the apparatus (height of the corresponding inlet/outlet hole rows) to an aspect of an object that is variable (the arrangement of the package structures).
To elaborate, the Examiner regards the “package structures” of the claim as part of the apparatus contents and not a positively recited structural feature. Additionally, one of ordinary skill in the art would recognize that the so-called “package structures” (interpreted as integrated circuit chips mounted on circuit boards, according to par. [0005] of the instant publication ‘046) can comprise a variety of shapes and sizes, rendering the true scope of the limitation unclear.
In the interest of compact and expedited prosecution, the Examiner interprets the claim as simply reading: “wherein a plurality of the package structures is vertically stacked in the third direction in a magazine secured to the holder of the body.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US Patent 9,216,609) in view of Huang (US Patent 5,262,610).
Regarding claim 1, Inoue teaches an apparatus (Fig. 1, apparatus #1) for conducting a surface treatment process (C6, L7-8: radical etching apparatus), comprising: 
a process chamber (C6, L10 and Fig. 1, vacuum chamber #12) configured that the surface treatment process is conducted to a package structure (C6, L14 and Fig. 1, number of substrates “S”); 
a plasma generator (C6, L31-C7, L4 and Fig. 1, pipe #17, gas introduction means #18 and #20, and microwave application means #19), configured to generate process radicals as a plasma state for the surface treatment process (C6, L31-C7, L4: for example, H radicals with N or F), the plasma generator being positioned outside of the process chamber (Fig. 1, components #17-#20 positioned adjacent to but outside the chamber #12) and connected to the process chamber by a supply duct (Fig. 1, pipe #17); and
a flow controller (C6, L11 and Fig. 1, vacuum evacuation system #11) configured to control the process radicals to flow out of the process chamber (Fig. 1, is the only evacuation means for the chamber, thus is “configured to” evacuate the process radicals), the flow controller being connected to a discharge duct (Fig. 1, #11 comprising a tube) configured that the process radicals are discharged outside the process chamber through the discharge duct (Fig. 1, is the only evacuation means/duct for the chamber, thus is “configured to” evacuate the process radicals).

Inoue does not teach a heat exchanger arranged on the supply duct and configured to cool down temperature of the process radicals passing through the supply duct.
However, Huang teaches a heat exchanger (Huang – C2, L45 and Fig. 1, quartz tube #34 with inlet/outlet #40/#42) arranged on the supply duct (Huang – C2, L37 and Fig. 1, quartz conduit #18) and configured to cool down temperature of the process radicals passing through the supply duct (Huang – Fig. 1, portion of conduit #18 is cooled via the quartz tube #34, where process radicals are created upstream in the conduit via generator #50).
Inoue and Huang both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Inoue to comprise the heat exchanger of Huang in order to dissipate heat during plasma generation to protect reactor parts and enhance reliability of the reactor (Huang – C4, L3-7).

Regarding claim 13, Inoue does not teach the added limitations of the claim.
However, Huang teaches wherein the heat exchanger includes a tube (Huang – C2, L45 and Fig. 1, tube #34) enclosing a supply duct (Huang – C2, L44 and Fig. 1, #34 surrounding conduit #18) and configured to accommodate a cooling fluid (Huang – C2, L47 and Fig. 1, water inlet/outlet #40/#42), an inlet terminal positioned at a first end of the tube (Huang – Fig. 1, water inlet #40 at an upper end of the tube #34) and configured to receive the cooling fluid through the inlet terminal to be supplied into the tube at a temperature lower than that of the process radicals generated from the plasma generator (Huang – C1, L68: water used for cooling, thus the temperature would naturally be lower than the process radicals being generated and heating the surrounding structure), and an outlet terminal (Huang – C2, L47 and Fig. 1, water outlet #42) positioned at a second end of the tube (Huang – Fig. 1, water outlet #40 at a lower end of the tube #34) and configured to discharge the cooling fluid from the tube through the outlet terminal (Huang – C2, L47, by nature of the element being called an “outlet”), so that the heat exchanger reduces the temperature of the process radicals by a heat transfer between the cooling fluid and the process radicals (Huang – C1, L68: water used for cooling, thus the temperature would naturally be lower than the process radicals being generated and heating the surrounding structure).
Inoue and Huang both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Inoue to comprise the heat exchanger of Huang in order to dissipate heat during plasma generation to protect reactor parts and enhance reliability of the reactor (Huang – C4, L3-7).

Claims 2-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US Patent 9,216,609) and Huang (US Patent 5,262,610), as applied to claims 1 and 13 above, and further in view of Brors (US Patent 6,352,593), with Hsu (US Pub. 2014/0041585) as an evidentiary reference.
The limitations of claims 1 and 13 are set forth above.
Regarding claim 2, Inoue teaches wherein the process chamber includes: 
a body (Inoue – Fig. 1, walls of chamber #12) having a first wall (Inoue – Fig. 1, left-most chamber wall) and a second wall (Inoue – Fig. 1, right-most chamber wall) spaced apart from each other in 3U.S. Patent ApplicationCustomer No. 74,712first direction (spaced apart in the left/right direction) and extending in a second direction perpendicular to the first direction (Inoue – Fig. 1, first and second walls extending vertically up/down) and a rear wall (Inoue – Fig. 2, upper portion of the chamber wall #12) extending in the first direction (Inoue – Fig. 2, upper portion extends substantially in the left/right direction) and connected to both of rear end portions of the first wall and the second wall at a rear portion (Inoue – Fig. 2, “upper” portion of the wall #12 connected to the “left” and “right” walls at a portion in the middle), the first wall being connected to the supply duct (Inoue – Fig. 1, connected to #17) and the second wall being connected to the discharge duct (Inoue – Fig. 1, connected to #11); and
a holder (Inoue – C6, L13 and Fig. 1, boat #13) positioned at a bottom of the body (Inoue – Fig. 1: positioned at the lower end of chamber #12) and configured to secure the package structure (Inoue – C6, L13-15: predetermined number of substrates “S” can be placed on the boat #13).

The Examiner notes that while Inoue depicts a circular chamber that meets the limitations of the claim on its own, it is commonly known in the art that reaction chambers can have a circular, square, ellipse, or round cross-section (Hsu – [0027]), where the instant chamber is substantially square-shaped (instant Figs. 1-2).

Modified Inoue does not teach a supply baffle positioned in the body near the supply duct such that the supply baffle is spaced apart from the first wall and a supply buffer space is defined by the first wall and the supply baffle; and a discharge baffle positioned in the body near the discharge duct such that the discharge baffle is spaced apart from the second wall and a discharge buffer space is defined by the second wall and the discharge baffle.
However, Brors teaches a supply baffle (Brors – C16, L22 and Fig. 33a-b, plate #220) positioned in a body (Brors – C16, L11 and Fig. 33a, injection plate #208) near a supply duct (Brors – C15, L50 and Fig. 33a, ducts #202) such that the supply baffle is spaced apart from the first wall (Brors – Fig. 33a, #220 spaced apart from wall with ducts #202) and a supply buffer space is defined by the first wall and the supply baffle (Brors – see Fig. 33a); and a discharge baffle positioned in the body (Brors – C16, L29-31: plate similar to plate #220 may be provided within exhaust manifold #300/exhaust plate #302) near the discharge duct (Brors – C15, L30 and Fig. 30: exhaust ports #304) such that the discharge baffle is spaced apart from the second wall and a discharge buffer space is defined by the second wall and the discharge baffle (Brors – see Fig. 33a, on the exhaust side as above).
Modified Inoue and Brors both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue apparatus to include the supply and discharge baffles of Brors in order to further control the amount of gas provided to the reaction chamber (Brors – C15, L15-16, describing the shutter plate #212 that is alternatively embodied as the plate #220) and to facilitate removal of process gases from reaction chamber #22a (Brors – C15, L30-31).

Regarding claim 3, Inoue teaches wherein the body includes a gate (Inoue – C6, L19 and Fig. 1, gate valve #15a) at a front portion opposite to the rear portion (Inoue – Fig. 1, positioned at the front/left portion of the chamber and the rear/right portion of the chamber) such that a treatment space defined by the supply baffle and the discharge baffle (interior space of the chamber #12, where the supply/discharge baffles are taught by Brors, see below) is selectively closed or opened by the gate for loading and unloading the package structure into/from the treatment space (Inoue – C6, L15-22: substrates loaded/unloaded from the chamber via gate valve #15a).

Inoue does not teach a supply baffle or discharge baffle.
However, Brors teaches a supply baffle (Brors – C16, L22 and Fig. 33a-b, plate #220) and a discharge baffle (Brors – C16, L29-31: plate similar to plate #220 may be provided within exhaust manifold #300/exhaust plate #302). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue apparatus to include the supply and discharge baffles of Brors in order to further control the amount of gas provided to the reaction chamber (Brors – C15, L15-16, describing the shutter plate #212 that is alternatively embodied as the plate #220) and to facilitate removal of process gases from reaction chamber #22a (Brors – C15, L30-31).

Regarding claim 4, modified Inoue does not teach the added limitations of the claim.
However, Brors teaches wherein the supply baffle (Brors – C16, L22 and Fig. 33a-b, plate #220) extends in a third direction perpendicular to the first direction and the second direction (Brors – Figs. 33a-b, plate #220 exists in three-dimensional space) such that the supply baffle is in contact with a bottom and a ceiling of the body (the body as taught by Inoue, as set forth above, is “in contact” with any other piece of the apparatus as so modified) and a plurality of inlet 4U.S. Patent ApplicationCustomer No. 74,712holes is arranged in the supply baffle (Brors – C16, L23 and Fig. 33b, small “vias”), and the discharge baffle (Brors – C16, L29-31: plate similar to plate #220 may be provided within exhaust manifold #300/exhaust plate #302) extends in the third direction (Brors – Figs. 33a-b, plate #220 exists in three-dimensional space) such that the discharge baffle is in contact with the bottom and the ceiling of the body (the body as taught by Inoue, as set forth above, is “in contact” with any other piece of the apparatus as so modified) and a plurality of outlet holes is arranged in the discharge baffle (Brors – C16, L23 and Fig. 33b, small “vias” in plate #220, which can be provided within exhaust plate #302 as above)).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue apparatus to include the supply and discharge baffles of Brors in order to further control the amount of gas provided to the reaction chamber (Brors – C15, L15-16, describing the shutter plate #212 that is alternatively embodied as the plate #220) and to facilitate removal of process gases from reaction chamber #22a (Brors – C15, L30-31).

Regarding claim 5, modified Inoue does not teach the added limitations of the claim.
However, Brors teaches wherein the plurality of the inlet holes is arranged into a matrix in such a configuration that a plurality of the inlet holes arranged in series in the second direction is provided as an inlet hole row and more than two inlet hole rows are spaced apart from each other by a same gap distance in the third direction (see Brors Fig. 33b, which appears to have holes arranged in the same manner as the elected embodiment depicted in Fig. 4A of the instant application – see below).

    PNG
    media_image1.png
    511
    188
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    371
    544
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue apparatus to include the supply and discharge baffles of Brors in order to further control the amount of gas provided to the reaction chamber (Brors – C15, L15-16, describing the shutter plate #212 that is alternatively embodied as the plate #220) and to facilitate removal of process gases from reaction chamber #22a (Brors – C15, L30-31).

Regarding claim 6, modified Inoue does not teach the added limitations of the claim.
However, Brors teaches wherein the plurality of the outlet holes is arranged into a matrix in such a configuration that a plurality of the outlet holes arranged in series in the second direction is provided as an outlet hole row and more than two outlet hole rows are spaced apart from each other by a same gap distance in the third direction in correspondence with the inlet hole rows by one to one at a same height in the third direction, so that the process radicals are discharged into the discharge buffer space from the treatment space through the outlet hole rows (see Brors Fig. 33b, which appears to have holes arranged in the same manner as the elected embodiment depicted in Fig. 4A of the instant application – see below, where Brors teaches the discharge baffle can have the same plate #220 *Brors – C16, L29-31*).

    PNG
    media_image1.png
    511
    188
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    371
    544
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue apparatus to include the supply and discharge baffles of Brors in order to further control the amount of gas provided to the reaction chamber (Brors – C15, L15-16, describing the shutter plate #212 that is alternatively embodied as the plate #220) and to facilitate removal of process gases from reaction chamber #22a (Brors – C15, L30-31).

Regarding claim 12, the “package structures” stacked in the “magazine” are regarded as contents of the apparatus that are worked upon by the apparatus. As such, the entire limitation is merely an expression relating to the contents of the apparatus during an intended operation and are of no significance in determining patentability of the apparatus claim. See MPEP 2115. The Examiner posits that the modified Inoue apparatus would be fully capable of working on a “magazine” of “package structures”, since it is described as working on a wafer boat full of substrates (see Inoue Fig. 1, boat #13).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US Patent 9,216,609), Huang (US Patent 5,262,610), and Brors (US Patent 6,352,593), as applied to claims 2-6 and 12 above, and further in view of Kilpela (US Pub. 2003/0075273).
The limitations of claims 2-6 and 12 are set forth above.
Regarding claim 7, modified Inoue does not teach the added limitations of the claim.
However, Kilpela teaches wherein a process chamber includes at least a hole cover (Kilpela – [0051] and Fig. 5B, shutter plate #120; shown similarly to shutter plate #102 of Fig. 4) arranged on the supply baffle (Kilpela – [0051] and Fig. 5A, showerhead plate #122; shown similarly to showerhead plate #67 of Fig. 4) in such a configuration that at least one of the inlet hole rows are covered by the hole cover (Kilpela – [0051]: feed rate can be controlled to 0%, indicating a fully blocked state not shown in Figs. 6A-F), so that the process fluids are selectively prohibited from5U.S. Patent ApplicationCustomer No. 74,712 inflow to the treatment space (Kilpela – [0051]: feed rate of the gas distribution to the substrate can be 0%).
Modified Inoue and Kilpela both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue to include the hole cover of Kilpela in order to progressively and spatially vary the feed rate of the process gas to the substrate (Kilpela – [0051]).

Regarding claim 8, modified Inoue does not teach the added limitations of the claim.
However, Kilpela teaches wherein the hole cover (Kilpela – [0051] and Fig. 5B, shutter plate #120; shown similarly to shutter plate #102 of Fig. 4) includes a cover driver (Kilpela – [0050] and Fig. 4, actuator element #106 moving shutter plate #102, similar to #120) secured to a rear wall (see Kilpela Fig. 4, securely attached to a wall of the chamber, where “the rear wall” is taught by the Inoue reference in the combination above) and a cover bar (Kilpela – [0051] and Fig. 5B, shutter plate #120; shown similarly to shutter plate #102 of Fig. 4) extending from the cover driver along the second direction (Kilpela – Fig. 2, in a width direction) and configured to cover at least one of the inlet hole rows (Kilpela – [0051]: feed rate can be controlled to 0%, indicating a fully blocked state where passages #126 are fully obstructed).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue to include the hole cover of Kilpela in order to progressively and spatially vary the feed rate of the process gas to the substrate (Kilpela – [0051]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US Patent 9,216,609), Huang (US Patent 5,262,610), Brors (US Patent 6,352,593), and Kilpela (US Pub. 2003/0075273), as applied to claims 7-8 above, further in view of Endo (US Patent 8,387,563) and Je (US Pub. 2016/0289834).
The limitations of claims 7-8 are set forth above.
Regarding claim 9, modified Inoue does not teach the added limitations of the claim.
However, Kilpela teaches wherein a process chamber includes: an inlet hole cover (Kilpela – [0051] and Fig. 5B, shutter plate #120; shown similarly to shutter plate #102 of Fig. 4) movably arranged on the supply baffle (Kilpela – [0051] and Fig. 5A, showerhead plate #122; shown similarly to showerhead plate #67 of Fig. 4) in correspondence to the inlet hole rows by one to one (Kilpela – Figs. 4A-5B, shutter plate #120 is a singular unit that covers all inlet hole rows), so that the process radicals are interrupted from flowing into the treatment space at a predetermined height of the process chamber in the third direction. (Kilpela – [0051]: feed rate of the gas distribution to the substrate can be 0%, where Brors teaches the vertical inlet hole cover).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue to include the hole cover of Kilpela in order to progressively and spatially vary the feed rate of the process gas to the substrate (Kilpela – [0051]).

Modified Inoue does not teach a plurality of inlet hole covers.
However, Endo teaches a plurality of inlet hole covers (Endo – C5, L35-54: slide cover plate could alternatively be embodied as multiple cover plates covering individual openings).
Modified Inoue and Endo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the singular inlet hole cover of modified Inoue (particularly, Kilpela) to comprise a plurality of inlet hole covers since Endo teaches such a functionality is useful for blocking/isolating areas where processing is not desired (Endo – C5, L33-54).
Additionally, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to provide a plurality of inlet hole covers instead of since it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.

Modified Inoue does not teach wherein the process chamber includes: a plurality of outlet hole covers movably arranged at a second area of the rear wall adjacent to the discharge baffle in correspondence to the outlet hole rows by one to one such that each outlet hole cover is individually operated irrespective of the rest of the outlet hole covers, so that at least one of the outlet hole rows is covered by the corresponding outlet hole cover and the process radicals are interrupted from flowing into the discharge buffer space from the treatment space at a predetermined height of the process chamber in the third direction.
However, Je teaches wherein the process chamber includes: a plurality of outlet hole covers (Je – [0034] and Fig. 4, sliding plates #90) movably arranged at a second area of the rear wall (Je – see Fig. 4) adjacent to the discharge baffle (Je – [0034] and Fig. 4, fixing plate #80 at the exhaust side of the chamber) in correspondence to the outlet hole rows (Je – [0034] and Fig. 4, through-holes #85 of #80) by one to one such that each outlet hole cover is individually operated irrespective of the rest of the outlet hole covers (Je – [0010]), so that at least one of the outlet hole rows is covered (Je – see Figs. 5-8) by the corresponding outlet hole cover (Je – Figs. 5-8, sliding plates #90 rotate to cover holes of fixed plate #80) and the process radicals are interrupted from flowing into the discharge buffer space from the treatment space (Je – [0040]: sliding plates used to adjust the exhaust of the reaction byproducts to the exhaust port from the treatment volume) at a predetermined height of the process chamber in the third direction (process chamber as taught by modified Inoue, as above).
Modified Inoue and Je both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the discharge baffle of modified Inoue to comprise the plurality of outlet hole covers of Je in order to control the flow rate of gas exhausted through the exhaust port to affect the supply amount of process gas (Je – [0049]) to achieve a uniform film thickness (Je – [0049]).

For clarity, the Examiner interprets the limitations: “such that each inlet hole cover is individually operated irrespective of the rest of the inlet hole covers, so that at least one of the inlet hole rows is covered by the corresponding inlet hole cover and the process radicals are interrupted from flowing into the treatment space at a predetermined height of the process chamber in the third direction” and “such that each outlet hole cover is individually operated irrespective of the rest of the outlet hole covers, so that at least one of the outlet hole rows is covered by the corresponding outlet hole cover and the process radicals are interrupted from flowing into the discharge buffer space from the treatment space at a predetermined height of the process chamber in the third direction” as an intended use of the apparatus and the plurality of inlet/outlet hole covers.
Modified Inoue would be capable of performing the intended use by virtue of the moving plurality of inlet covers (see Kilpela and Endo) and outlet covers (see Je), which restrict the flow of gases into and out of a process chamber (see Inoue, Huang, and Brors), which would be capable of allowing/blocking process radicals as desired.

Regarding claim 10, modified Inoue does not teach the added limitations of the claim. As set forth above, the Examiner interprets the claim to read: “wherein a cover bar of each inlet hole cover extending in the second direction has a height; and wherein a cover bar of each outlet hole cover extending in the second direction has a height” since the claim is replete with indefinite claim language.
However, Kilpela teaches wherein an inlet hole cover (Kilpela – [0051] and Fig. 5B, shutter plate #120; shown similarly to shutter plate #102 of Fig. 4) has a height (see Figs. 4-5B, a direction into/out of the figure).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue apparatus to include the hole cover of Kilpela in order to progressively and spatially vary the feed rate of the process gas to the substrate (Kilpela – [0051]).
Je teaches a plurality of outlet hole covers (Je – [0034] and Fig. 4, sliding plates #90) that have a height (Je – see Figs. 4-8).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the discharge baffle of modified Inoue to comprise the plurality of outlet hole covers of Je in order to control the flow rate of gas exhausted through the exhaust port to affect the supply amount of process gas (Je – [0049]) to achieve a uniform film thickness (Je – [0049]).

Regarding claim 11, as the cover bars are movable, the entire claim is interpreted as an intended use of the apparatus. Modified Inoue would be capable of performing the intended use if the inlet/outlet cover bars (particularly, Kilpela/Endo and Je) were set to the same height in the apparatus (particularly, Inoue, Huang, and Brors).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US Patent 9,216,609) and Huang (US Patent 5,262,610), as applied to claims 1 and 13 above, and further in view of Miyagi (US Patent 5,415,585).
The limitations of claims 1 and 13 are set forth above.
Regarding claim 14, modified Inoue does not teach the added limitations of the claim.
However, Miyagi teaches wherein the flow controller includes a pressure generator (Miyagi – C4, L59 and Fig. 1, vacuum pump #12) connected to a discharge duct (Miyagi – C4, L59: exhaust line #14) and a discharge valve (Miyagi – C6, L24 and Fig. 1, butterfly valve #20) configured to control the flux of the process radicals in the discharge duct (Miyagi – C6, L25-39: valve #20 used to adjust the flow of exhaust/pressure in the chamber and, therefore, all species within the chamber).
Modified Inoue and Miyagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Inoue apparatus to include the discharge valve of Miyagi in order to include the pressure generator/discharge valve of Miyagi in order to prevent material in the exhaust line from flowing backwards into the chamber and negatively affecting the substrates (Miyagi – C8, L22-47).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Itou (US Pub. 2020/0052874) in view of Inoue (US Patent 9,216,609) and Huang (US Patent 5,262,610).
Regarding claim 15, Itou teaches a surface treatment system ([0147] and Fig. 15, device #1500) comprising: 
a bonding apparatus ([0147] and Fig. 15, device manufacturing apparatus #1510 can include a wire-bonding apparatus) configured to bond an integrated circuit (IC) chip to a circuit board to thereby provide a package structure ([0126]: discusses IC as the product, thus would be capable of bonding an IC to a circuit board, as in common in wire-bonding apparatuses); 
a surface treatment apparatus ([0147]: #1510 may also comprise a film forming apparatus or etching apparatus) configured to conduct a plasma surface treatment process to the package structure (would be capable of performing a plasma process, since such apparatuses are common in the art); and 
a molding apparatus ([0147]: #150 may also comprise a molding apparatus) configured to form a mold structure on the circuit board and 8U.S. Patent ApplicationCustomer No. 74,712the IC chip and to encapsulate the IC chip (would be capable of forming a mold structure due to its nature as a “molding apparatus”).

Itou does not teach the limitations of the surface treatment apparatus.
	However, Inoue teaches wherein a surface treatment apparatus (Inoue – Fig. 1, apparatus #1) includes: 
a process chamber (C6, L10 and Fig. 1, vacuum chamber #12) configured that the surface treatment process is conducted to a package structure (C6, L14 and Fig. 1, number of substrates “S”) in the process chamber (see Fig. 1); 
a plasma generator (C6, L31-C7, L4 and Fig. 1, pipe #17, gas introduction means #18 and #20, and microwave application means #19), configured to generate process radicals as a plasma state for the surface treatment process (C6, L31-C7, L4: for example, H radicals with N or F), the plasma generator being positioned outside of the process chamber (Fig. 1, components #17-#20 positioned adjacent to but outside the chamber #12) and connected to the process chamber by a supply duct (Fig. 1, pipe #17); 
a flow controller (C6, L11 and Fig. 1, vacuum evacuation system #11) configured to control the process radicals to flow out of the process chamber (Fig. 1, is the only evacuation means for the chamber, thus is “configured to” evacuate the process radicals), the flow controller being connected to a discharge duct (Fig. 1, #11 comprising a tube) configured that the process radicals are discharged outside the process chamber through the discharge duct (Fig. 1, is the only evacuation means/duct for the chamber, thus is “configured to” evacuate the process radicals).
Itou and Inoue both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the apparatus of Inoue in the system of Itou in order to provide for high etching speed (Inoue – C2, L54-62) of even thick films (Inoue – C12, L14-16).

Modified Itou does not teach a heat exchanger arranged on the supply duct and configured to cool down temperature of the process radicals passing through the supply duct.
However, Huang teaches a heat exchanger (Huang – C2, L45 and Fig. 1, quartz tube #34 with inlet/outlet #40/#42) arranged on the supply duct (Huang – C2, L37 and Fig. 1, quartz conduit #18) and configured to cool down temperature of the process radicals passing through the supply duct (Huang – Fig. 1, portion of conduit #18 is cooled via the quartz tube #34, where process radicals are created upstream in the conduit via generator #50).
Modified Itou and Huang both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of modified Itou (particularly, Inoue) to comprise the heat exchanger of Huang in order to dissipate heat during plasma generation to protect reactor parts and enhance reliability of the reactor (Huang – C4, L3-7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Itou (US Pub. 2020/0052874), Inoue (US Patent 9,216,609), and Huang (US Patent 5,262,610), as applied to claim 15 above, and further in view of Brors (US Patent 6,352,593), with Hsu (US Pub. 2014/0041585) as an evidentiary reference.
The limitations of claim 15 are set forth above.
Regarding claim 16, Itou does not teach the limitations of the claim.
However, Inoue teaches wherein the process chamber includes: 
a body (Inoue – Fig. 1, walls of chamber #12) having a first wall (Inoue – Fig. 1, left-most chamber wall) and a second wall (Inoue – Fig. 1, right-most chamber wall) spaced apart from each other in 3U.S. Patent ApplicationCustomer No. 74,712first direction (spaced apart in the left/right direction) and extending in a second direction perpendicular to the first direction (Inoue – Fig. 1, first and second walls extending vertically up/down) and a rear wall (Inoue – Fig. 2, upper portion of the chamber wall #12) extending in the first direction (Inoue – Fig. 2, upper portion extends substantially in the left/right direction) and connected to both of rear end portions of the first wall and the second wall at a rear portion (Inoue – Fig. 2, “upper” portion of the wall #12 connected to the “left” and “right” walls at a portion in the middle), the first wall being connected to the supply duct (Inoue – Fig. 1, connected to #17) and the second wall being connected to the discharge duct (Inoue – Fig. 1, connected to #11); and
a holder (Inoue – C6, L13 and Fig. 1, boat #13) positioned at a bottom of the body (Inoue – Fig. 1: positioned at the lower end of chamber #12) and configured to secure the package structure (Inoue – C6, L13-15: predetermined number of substrates “S” can be placed on the boat #13).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the apparatus of Inoue in the system of Itou in order to provide for high etching speed (Inoue – C2, L54-62) of even thick films (Inoue – C12, L14-16).

The Examiner notes that while Inoue depicts a circular chamber that meets the limitations of the claim on its own, it is commonly known in the art that reaction chambers can have a circular, square, ellipse, or round cross-section (Hsu – [0027]), where the instant chamber is substantially square-shaped (instant Figs. 1-2).

Modified Itou does not teach a supply baffle positioned in the body near the supply duct such that the supply baffle is spaced apart from the first wall and a supply buffer space is defined by the first wall and the supply baffle; and a discharge baffle positioned in the body near the discharge duct such that the discharge baffle is spaced apart from the second wall and a discharge buffer space is defined by the second wall and the discharge baffle.
However, Brors teaches a supply baffle (Brors – C16, L22 and Fig. 33a-b, plate #220) positioned in a body (Brors – C16, L11 and Fig. 33a, injection plate #208) near a supply duct (Brors – C15, L50 and Fig. 33a, ducts #202) such that the supply baffle is spaced apart from the first wall (Brors – Fig. 33a, #220 spaced apart from wall with ducts #202) and a supply buffer space is defined by the first wall and the supply baffle (Brors – see Fig. 33a); and a discharge baffle positioned in the body (Brors – C16, L29-31: plate similar to plate #220 may be provided within exhaust manifold #300/exhaust plate #302) near the discharge duct (Brors – C15, L30 and Fig. 30: exhaust ports #304) such that the discharge baffle is spaced apart from the second wall and a discharge buffer space is defined by the second wall and the discharge baffle (Brors – see Fig. 33a, on the exhaust side as above).
Modified Itou and Brors both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Itou apparatus to include the supply and discharge baffles of Brors in order to further control the amount of gas provided to the reaction chamber (Brors – C15, L15-16, describing the shutter plate #212 that is alternatively embodied as the plate #220) and to facilitate removal of process gases from reaction chamber #22a (Brors – C15, L30-31).

Regarding claim 17, modified Itou does not teach the added limitations of the claim.
However, Brors teaches wherein the supply baffle (Brors – C16, L22 and Fig. 33a-b, plate #220) extends in a third direction perpendicular to the first direction and the second direction (plate is a three-dimensional object, thus extends in such directions) such that the supply baffle is in contact with a bottom and a ceiling of the body (as combined with Inoue, each and every component is “in contact” with each other, either directly or indirectly) and a plurality of inlet holes is formed in the supply baffle (see Brors Fig. 33b), and the discharge baffle (Brors – C16, L29-31: plate similar to plate #220 may be provided within exhaust manifold #300/exhaust plate #302) extends in the third direction such that the discharge baffle is in contact with the bottom and the ceiling of the body (as combined with Inoue, each and every component is “in contact” with each other, either directly or indirectly) and a plurality of outlet holes is formed in the discharge baffle (see Brors Fig. 33b), wherein the plurality of the inlet holes is arranged into a matrix (see Brors Fig. 33b, regular arrangement) in such a configuration that a plurality of the inlet holes arranged in series in the second direction is provided as an inlet hole row and more than two inlet hole rows are spaced apart from each other by the same gap distance in the third direction (see Brors Fig. 33b in relation to instant Fig. 4A, identical configuration of holes), and wherein the plurality of the outlet holes is arranged into a matrix in such a 10U.S. Patent ApplicationCustomer No. 74,712configuration that a plurality of the outlet holes arranged in series in the second direction is provided as an outlet hole row and more than two outlet hole rows are spaced apart from each other by the same gap distance in the third direction in correspondence with the inlet hole rows by one to one at the same height in the third direction (as above, identical to that of the supply baffle), so that the process radicals are discharged into the discharge buffer space from the treatment space through the outlet holes (as combined with Itou and Inoue above, would discharge radicals from the treatment space to the discharge buffer on the exhaust side).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Itou apparatus to include the supply and discharge baffles of Brors in order to further control the amount of gas provided to the reaction chamber (Brors – C15, L15-16, describing the shutter plate #212 that is alternatively embodied as the plate #220) and to facilitate removal of process gases from reaction chamber #22a (Brors – C15, L30-31).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Itou (US Pub. 2020/0052874), Inoue (US Patent 9,216,609), Huang (US Patent 5,262,610), and Brors (US Patent 6,352,593), as applied to claims 16-17 above, and further in view of Kilpela (US Pub. 2003/0075273), Endo (US Patent 8,387,563), and Je (US Pub. 2016/0289834).
The limitations of claims 16-17 are set forth above.
Regarding claim 18, modified Itou does not teach the added limitations of the claim.
However, Kilpela teaches wherein a process chamber includes: an inlet hole cover (Kilpela – [0051] and Fig. 5B, shutter plate #120; shown similarly to shutter plate #102 of Fig. 4) movably arranged on the supply baffle (Kilpela – [0051] and Fig. 5A, showerhead plate #122; shown similarly to showerhead plate #67 of Fig. 4) in correspondence to the inlet hole rows by one to one (Kilpela – Figs. 4A-5B, shutter plate #120 is a singular unit that covers all inlet hole rows), so that the process radicals are interrupted from flowing into the treatment space at a predetermined height of the process chamber in the third direction. (Kilpela – [0051]: feed rate of the gas distribution to the substrate can be 0%, where Brors teaches the vertical inlet hole cover).
Modified Inoue and Kilpela both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Itou apparatus to include the hole cover of Kilpela in order to progressively and spatially vary the feed rate of the process gas to the substrate (Kilpela – [0051]).

Modified Itou does not teach a plurality of inlet hole covers.
However, Endo teaches a plurality of inlet hole covers (Endo – C5, L35-54: slide cover plate could alternatively be embodied as multiple cover plates covering individual openings).
Modified Itou and Endo both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the singular inlet hole cover of modified Inoue (particularly, Kilpela) to comprise a plurality of inlet hole covers since Endo teaches such a functionality is useful for blocking/isolating areas where processing is not desired (Endo – C5, L33-54).
Additionally, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to provide a plurality of inlet hole covers instead of since it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.

Modified Inoue does not teach wherein the process chamber includes: a plurality of outlet hole covers movably arranged at a second area of the rear wall adjacent to the discharge baffle in correspondence to the outlet hole rows by one to one such that each outlet hole cover is individually operated irrespective of the rest of the outlet hole covers, so that at least one of the outlet hole rows is covered by the corresponding outlet hole cover and the process radicals are interrupted from flowing into the discharge buffer space from the treatment space at a predetermined height of the process chamber in the third direction.
However, Je teaches wherein the process chamber includes: a plurality of outlet hole covers (Je – [0034] and Fig. 4, sliding plates #90) movably arranged at a second area of the rear wall (Je – see Fig. 4) adjacent to the discharge baffle (Je – [0034] and Fig. 4, fixing plate #80 at the exhaust side of the chamber) in correspondence to the outlet hole rows (Je – [0034] and Fig. 4, through-holes #85 of #80) by one to one such that each outlet hole cover is individually operated irrespective of the rest of the outlet hole covers (Je – [0010]), so that at least one of the outlet hole rows is covered (Je – see Figs. 5-8) by the corresponding outlet hole cover (Je – Figs. 5-8, sliding plates #90 rotate to cover holes of fixed plate #80) and the process radicals are interrupted from flowing into the discharge buffer space from the treatment space (Je – [0040]: sliding plates used to adjust the exhaust of the reaction byproducts to the exhaust port from the treatment volume) at a predetermined height of the process chamber in the third direction (process chamber as taught by modified Inoue, as above).
Modified Inoue and Je both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the discharge baffle of modified Inoue to comprise the plurality of outlet hole covers of Je in order to control the flow rate of gas exhausted through the exhaust port to affect the supply amount of process gas (Je – [0049]) to achieve a uniform film thickness (Je – [0049]).

For clarity, the Examiner interprets the limitations: “such that each inlet hole cover is individually operated irrespective of the rest of the inlet hole covers, so that at least one of the inlet hole rows is covered by the corresponding inlet hole cover and the process radicals are interrupted from flowing into the treatment space at a predetermined height of the process chamber in the third direction” and “such that each outlet hole cover is individually operated irrespective of the rest of the outlet hole covers, so that at least one of the outlet hole rows is covered by the corresponding outlet hole cover and the process radicals are interrupted from flowing into the discharge buffer space from the treatment space at a predetermined height of the process chamber in the third direction” as an intended use of the apparatus and the plurality of inlet/outlet hole covers.
Modified Inoue would be capable of performing the intended use by virtue of the moving plurality of inlet covers (see Kilpela and Endo) and outlet covers (see Je), which restrict the flow of gases into and out of a process chamber (see Inoue, Huang, and Brors), which would be capable of allowing/blocking process radicals as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Güssefeld (US Patent 4,134,425) teaches a showerhead distributor plate with movable sections (Figs. 1-2). Ranger (US Patent 4,478,174) teaches a sliding baffle plate with adjustable vapor ports (Fig. 3). Wu (US Patent 6,045,671) teaches pairs of sliding plates to adjust region-specific deposition (Fig. 5).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718